Citation Nr: 0116210	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for residuals, right knee anterior cruciate 
ligament reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from July 1995 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

A right knee disability is primarily manifested by pain on 
use; it is not productive of more than moderate instability, 
subluxation, or any significant limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for residuals, right knee 
anterior cruciate ligament reconstruction, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5260, 
5261, and 5262 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service-connected 
disability, and outpatient treatment records have been 
associated with the claims file.  Under the circumstances, 
the Board finds that the record as it stands allows for 
equitable appellate review and that there has been compliance 
with the provisions of the VCAA.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a right knee disability.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

An October 1999 rating decision granted service connection 
for the veteran's right knee disability, and assigned a 
noncompensable evaluation, effective May 23, 1999.  By 
hearing officer decision in July 2000, the veteran's right 
knee disability was increased to 20 percent disabling, also 
effective May 23, 1999.

Service medical records indicate that in September 1998 the 
veteran suffered an injury to his right knee playing 
basketball and subsequently underwent right knee anterior 
cruciate ligament reconstruction with patellar bone graft.

At a September 1999 VA general medical examination, the 
veteran complained of constant right knee pain and swelling 
after participating in sporting activities.  Physical 
examination revealed full range of motion of the right knee 
with his cruciate ligaments intact.  Neurological examination 
was intact.  X-rays of the right knee revealed prior anterior 
cruciate ligament reconstruction with cortical screws in the 
distal femoral and proximal tibia; there was also a tibial 
tunnel formation.  The impression was minor abnormality.

In his January 2000 notice of disagreement, the veteran 
stated that he had to wear a brace on his right knee and had 
not missed any work because of his knee disability.  However, 
he said that he had to learn to "live with the pain."

At the May 2000 RO hearing, the veteran testified that his 
right knee would stiffen, buckle, and give way; he also 
stated that fluid would build up around his right knee.  
Prolonged standing or walking would cause the knee to swell.  
The veteran indicated that right knee pain had significantly 
limited his participation in sporting events.  He remarked 
that he had to wear a brace to aid in such activities as 
going up or down stairs.  The veteran had not sought 
treatment for his right knee.  The veteran's employer 
accommodated the veteran when his right knee pain would 
worsen.  The veteran's mother had noticed the difficulties 
the veteran experienced with his right knee and had talked 
him out of participating in sports.

At a June 2000 VA examination, the veteran complained of 
constant right knee pain that would worsen with prolonged 
exertion, sitting, standing, and weather changes.  He also 
complained of numbness since his surgery and said that he had 
fallen down due to instability of the right leg secondary to 
muscle atrophy.  Physical examination revealed that the 
veteran had flexion of 130 degrees and extension of 0 
degrees; there was mild crepitus.  The veteran's quadriceps 
muscle was atrophied to approximately half the size of his 
left knee.  His strength was 2/5.  There was no edema and 
very mild instability.  Right knee X-rays revealed no 
significant interval change since the September 1999 X-rays; 
the impression was right knee minor abnormality.  The 
diagnosis was status post right knee anterior cruciate 
ligament reconstruction with continued pain and quadriceps 
muscle atrophy.

The RO has assigned the veteran's 20 percent right knee 
disability evaluation by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under Diagnostic Code 5257, impairment 
of the knee is rated 20 percent when moderate and 30 percent 
when severe, as measured by the degree of recurrent 
subluxation or lateral instability.

A 30 percent rating under Diagnostic Code 5257 necessitates a 
finding of severe subluxation and/or instability.  Although 
the Board concedes that the veteran requires a right knee 
brace, evincing some instability, the Board notes that there 
have been no clinical findings of recurrent subluxation or of 
more than mild instability.  Further, the veteran's right 
knee disability has not been described as severe.  
Accordingly, it is apparent the veteran is not entitled to a 
30 percent evaluation based on recurrent subluxation and/or 
lateral instability.

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257.  See VAOPGCPREC 
9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  
However, a review of the medical evidence reveals that there 
have been no findings suggesting that the veteran suffers 
from degenerative joint disease of the right knee.

In addition to Diagnostic Code 5257, there are other 
diagnostic codes involving the knee.  Accordingly, the Board 
will determine whether the veteran is entitled to an 
increased evaluation under other potentially applicable 
diagnostic codes.

Under Diagnostic Code 5260, for limitation of flexion of the 
leg, the highest schedular evaluation provided for is a 30 
percent evaluation for flexion limited to 15 degrees.  Under 
Diagnostic Code 5261, for limitation of extension of the leg, 
extension limited to 30 degrees warrants a 40 percent 
evaluation and extension limited to 45 degrees warrants a 50 
percent evaluation.  Plate II of 38 C.F.R. § 4.71 illustrates 
the standardized description of joint motion for the knee as 
from zero degrees extension to 140 degrees flexion.  The 
measurements noted in the VA examinations of record 
essentially showed full flexion and zero degrees extension.  
Comparing this to the rating criteria for limitation of 
flexion and extension, it is clear that the evidence does not 
show flexion or extension limited to a degree so as to 
warrant an evaluation in excess of 20 percent disabling under 
Diagnostic Codes 5260 or 5261.

Other diagnostic codes potentially applicable include 
Diagnostic Code 5256 for ankylosis of the knee and Diagnostic 
Code 5262 for impairment of the tibia and fibula.  However, 
the evidence does not show either right knee ankylosis or 
malunion of the tibia and fibula, and these diagnostic codes 
are not applicable to this case.  In light of the evidence of 
record and based on the analysis above, it is the 
determination of the Board that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
20 percent for the veteran's right knee disability.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  The nature of the original disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain has been 
reported on examination, and reduced muscle strength due to 
atrophy has been demonstrated, the medical evidence does not 
show more than moderate right knee impairment within the 
meaning of Diagnostic Code 5257 so as to allow for a rating 
in excess of 20 percent under that code, nor does the it show 
compensable limitation of motion under Diagnostic Code 5260 
or 5261.

As the preponderance of the evidence is against the claim for 
a rating in excess of 20 percent, the benefit of the doubt 
doctrine is not applicable, and a rating in excess of 20 
percent is not warranted at any time of the appeal.  
38 U.S.C.A. § 5107(b); Fenderson.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's right knee 
disability has resulted in frequent hospitalizations or 
caused a marked interference in his employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for residuals, right knee anterior cruciate 
ligament, is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

